  8:14-cr-00327-JFB-SMB Doc # 152 Filed: 04/01/21 Page 1 of 1 - Page ID # 303



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:14CR327

        vs.
                                                             ORDER ON APPEARANCE FOR
DANIELLE DENNEY,                                           SUPERVISED RELEASE VIOLATION

                        Defendant.


       The defendant appeared before the Court on April 1, 2021 regarding Petition for Offender
Under Supervision [145]. Julie Hansen represented the defendant. Martin Conboy represented the
government. The defendant was advised of the alleged violation(s) of supervised release, right to
retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal
Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A).
The Court finds the petition sets forth probable cause to believe the defendant violated the terms of
supervised release. The defendant shall appear personally for a final dispositional hearing before
Senior U.S. District Judge Joseph F. Bataillon in Courtroom No. 3, Roman L. Hruska U.S. Courthouse,
111 South 18th Plaza, Omaha, Nebraska, at 3:30 p.m. on May 10, 2021.
        The government did not move for detention. The defendant shall be released on the current
terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 1st day of April, 2021.

                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge
